Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions.
DETAILED ACTION
Claims 1-12 are pending.  Note that, the Examiner asserts that instant claims 1-12 have an effective filing date of December 30, 2013.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (US 8,163,102) in view of CA 2049365 or Sanders et al (US 8,347,973).  
MacDonald teach a composition containing by weight, 55% HCl, 42% urea, 0.067% complex substituted keto-amine-hydrochloride, 0.067% isopropyl alcohol; 0.022% ethoxylated nonylphenol, 0.022% propargyl alcohol, 0.022% methyl vinyl ketone, 0.02% acetone, and 0.0022% acetophenone.  See column 3, lines 1-60.  The composition may be used for performing hydraulic fracturing of an oil or gas well or for adjusting the pH of a drilling fluid comprising inserting the composition into an oil well or a gas well.  See column 4, lines 1-40.  
MacDonald does not teach, with sufficient specificity, a method for unsticking a drilling rig, a method for the acid fracture at an oil or gas well, or a method for spearhead acid squeeze soaking, said method comprising inserting a specific composition into an oil or gas well as recited by the instant claims. 
Sanders et al teach a method of recovering petroleum from dormant oil wells or increasing the production of oil wells.  An alkali metal or alkaline earth metal carbonate is introduced into a water layer associated with a subterranean petroleum reservoir and/or an explosive composition is introduced into an oil layer associated with a subterranean petroleum reservoir.  CO2 gas is produced by reacting the alkali metal or 
‘365 teaches compositions and methods for acidizing subterranean formations in the vicinity of a well bore.  More specifically, the invention relates to the acidizing of a subterranean formation using an acidic solution containing a corrosion inhibitor which substantially reduces the corrosive effects of the acidic solution on metals in contact with the acidic solution.  See page 1.  As the acid is moved from its manufacturing source to the well borehole, and into the geological formation, it comes into contact with metals in various forms.  See page 2.  The acidic solution can comprise a solution of hydrochloric acid, etc., along with a corrosion inhibitor, wherein the corrosion inhibitor comprises a mixture of a complex substituted keto-amine; an acetylenic alcohol; an alkanol; a rosin acid component; a nonionic surfactant; and an antimony compound.  See page 4.  Suitable nonionic surfactants include ethoxylates of alkyl phenols, etc.  See page 11.  The method can be carried out by first admixing an aqueous fluid with the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to carry out a method for unsticking a drilling rig, a method for the acid fracture at an oil or gas well, or a method for spearhead acid squeeze soaking using the composition taught by MacDonald, with a reasonable expectation of success, because Sanders et al or ‘365 suggest a method for unsticking a drilling rig, a method for the acid fracture at an oil or gas well, or a method for spearhead acid squeeze soaking using a similar composition and further, MacDonald teaches the use of a composition which is inserted into an oil well or a gas well for hydraulic fracturing in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conduct a method for unsticking a drilling rig, a method for the acid fracture at an oil or gas well, or a method for spearhead acid squeeze soaking, said method comprising inserting a specific composition into an oil or gas well as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of MacDonald in view of Sanders or ‘365 suggest a method for unsticking a drilling rig, a method for the acid fracture at an oil or gas well, or .  
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanders et al (US 8,347,973) in view of MacDonald (US 8,163,102), Sargent et al (US 5,672,279), and Material Safety Data Sheet – Rodine 213 (MSDS – 213).  
Sanders et al are relied upon as set forth above.  However, Sanders et al do not teach the use of hydrochloric acid and urea or a method for unsticking a drilling rig, a method for the acid fracture at an oil or gas well, or a method for spearhead acid squeeze soaking, said method comprising inserting a specific composition into an oil or gas well as recited by the instant claims.
MacDonald is relied upon as set forth above.
MSDS-213 teaches that Rodine 213, as disclosed in Sanders et al, is made up of from 10-30% of complex substituted keto-amine-hydrochloride, 10-30% of isopropyl alcohol, 1-10% of ethoxylated nonylphenol, 1-10% of propargyl alcohol, 1-10% of methyl vinyl ketone, 1-10%of acetone, and less than 1% of acetophenone.  See page 1.  
Sargent et al teach a method to remove the build-up of water-insoluble metal salts on surfaces, and a method to lower the solids content of industrial liquids that contain water-insoluble metal salts using urea hydrochloride or its equivalent.  See Abstract.  Urea hydrochloride can be formed with any desired ratio of urea and hydrochloric acid that performs the desired function, wherein the use of urea hydrochloride is used to remove the build-up of water-insoluble metal salts on surfaces, and to dissolve water-insoluble metal salt dispersions or suspensions.  Urea hydrochloride can be used to acidizing petroleum wells, etc.  See column 3, lines 1-50.   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific amounts of HCl, urea, substituted keto-amine-hydrochloride, alcohol, an ethoxylate, and a ketone in the composition taught by Sanders, with a reasonable expectation of success, because MacDonald teach the use of a similar composition containing HCl, urea, substituted keto-amine-hydrochloride, alcohol, an ethoxylate, and a ketone in the same amounts as recited by the instant claims; and MSDA-213 teaches that Rodine 213 as taught by Sanders has the same components as recited by the instant claims, which would be diluted to optimum weight percents as recited by the instant claims when used in the process taught by Sanders.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conduct a method for unsticking a drilling rig, a method for the acid fracture at an oil or gas well, or a method for spearhead acid squeeze soaking, said method comprising inserting a specific composition into an oil or .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,392,554.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of US 10,392,554 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conduct a method for spearhead acid squeeze soaking, said method comprising inserting a specific composition into an oil or gas well as recited by the instant claims, with a reasonable expectation of success, because claims 1-4 of 10,392,554 suggest a method for spearhead acid squeeze soaking, said .  
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 8,430,971 or claim 1 of US 8,580047. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US 8,430,971 or claim 1 of US 8,580,047 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conduct a method for unsticking a drilling rig or a method for the acid fracture at an oil or gas well, said method comprising inserting a specific composition into an oil or gas well as recited by the instant claims, with a reasonable expectation of success, because claims 1-14 of US 8,430,971 or claim 1 of US 8,580,047 suggest a method for unsticking a drilling rig or a method for the acid fracture at an oil or gas well, said method comprising inserting a specific composition into an oil or gas well as recited by the instant claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/March 17, 2021